The Supreme Court having reversed the judgment of this court with direction, White v. Aiken, 197 Ga. 29 (28 S.E.2d 263), and no other reversible error appearing in the assignments of error not heretofore passed on by this court, the judgment of this court is vacated *Page 538 
and the judgment of the trial court is affirmed with the following direction as directed by the judgment of the Supreme Court: "When the remittitur is received, before the trial court makes the judgment of this court its judgment, the trial court shall determine whether Mr. Aiken has already received reasonable compensation for his services rendered to his client, and if so, that the judgment striking his name from the case as attorney be affirmed. If it should be determined that the amount of fees already paid him is not sufficient in amount to be reasonable compensation for the services rendered by him to the client at the time of his discharge, then the trial court will pass such order as will make Aiken secure for such balance. If in the opinion of the trial judge it be necessary to effectuate this latter purpose, a condition may be placed upon the order striking Aiken's name from the case."
Judgment affirmed with direction. Sutton, P. J., and Parker, J., concur.
                        DECIDED FEBRUARY 2, 1944.